Case 1:19-cv-09412-AJN-OTW Document 1-3 Filed 10/10/19 Page 1 of 15




                     Exhibit C
      Case 1:19-cv-09412-AJN-OTW Document 1-3 Filed 10/10/19 Page 2 of 15




       1.      According to a lawsuit filed in the Eastern District of New York, on October 13,

2012, Mr. Matthew Jenkins was walking on a public sidewalk in the Crown Heights

neighborhood of Brooklyn when he was stopped and frisked by an NYPD officer. The officer

screamed at Mr. Jenkins, punched him, knocked him to the ground, and choked him. The case is

pending as of July 31, 2019. Jenkins v. City of New York et al., Dkt. No. 15-CV-05889,

paragraph 16, available at https://www.documentcloud.org/documents/4921191-Jenkins-v-City-

of-New-York-et-al.

       2.      According to a lawsuit filed in the Eastern District of New York, on November

15, 2012, Mr. Kevin White was walking on the sidewalk in Fort Greene with a recently-

purchased, closed bottle of alcohol in a plastic bag when he was arrested and brought to NYCHA

Housing Police Service Area 3. Mr. White reports being choked and tased three times while at

the police station. He settled his lawsuit for $6,500. White v. The City of New York et al., Dkt.

No. 15-CV-00270, paragraphs 39 - 42, available at

https://www.documentcloud.org/documents/4920403-White-v-The-City-of-New-York-et-al.

       3.      According to a lawsuit filed in the Eastern District of New York, on December

12, 2012, Mr. Elijah Little was at the holding pens of the Brooklyn Supreme Court when an

officer from the 90th precinct choked him until he lost consciousness. Mr. Little settled his

lawsuit for $7,000. Little v. City of New York et al., Dkt. No. 15-CV-02552, paragraph 10,

available at https://www.documentcloud.org/documents/4920640-Little-v-City-of-New-York-et-

al.

       4.      According to a lawsuit filed in the Eastern District of New York, on February 18,

2013, Patrick Poux was the passenger in a car that was stopped by officers at a traffic checkpoint

in the Brownsville neighborhood of Brooklyn. Mr. Poux began asking why they were being
     Case 1:19-cv-09412-AJN-OTW Document 1-3 Filed 10/10/19 Page 3 of 15




detained, leading five officers to descend upon Mr. Poux. The officers grabbed him, threw him

against a car, and one of the officers put his arm across Mr. Poux’s neck while another officer

handcuffed him. Mr. Poux settled his lawsuit for $2,500. Poux v. City of New York et al., Dkt.

No. 16-CV-02541, paragraph 23, available at

https://www.documentcloud.org/documents/4922787-Poux-v-City-of-New-York-et-al.

       5.        According to a lawsuit filed in the Southern District of New York, on May 4,

2013, Mr. Edward Rosado was standing on a public street at a bus stop in the Fordham Heights

neighborhood of the Bronx when an officer grabbed his throat and choked him. Mr. Rosado’s

civil case was pending as of July 31, 2019. Rosado v. Soriano et al., Dkt. No. 16-CV-03310

paragraph 18, available at https://www.documentcloud.org/documents/4922613-Rosado-v-

Soriano-et-al.

       6.        According to a lawsuit filed in the Eastern District of New York, on July 10, 2013

Mr. Derron Devore was choked by an officer from a Patrol Borough Brooklyn North command

for complaining about an officer’s violence against a woman he knew. Mr. Devore settled his

case for $40,000. Devore v. City of New York et al., 15-CV-00021, paragraph 13, available at

https://www.documentcloud.org/documents/4920383-Devore-et-al-v-City-of-New-York-et-al.

       7.        According to a lawsuit filed in the Eastern District of New York, on August 11,

2013, Mr. Eashwar Ashmid and his friends were celebrating a cricket match victory in the front

yard of a teammate in Queens when multiple officers approached. Mr. Ashmid was placed in a

chokehold by an officer after asking whether the officers had a warrant to enter the home and

curtilage. He settled his civil rights lawsuit for $36,500. Ashmid et al. v. City of New York et al.,

Dkt. No. 16-CV-04276, paragraph 26, available at

https://www.documentcloud.org/documents/4922914-Ashmid-et-al-v-City-of-New-York-et-al.
     Case 1:19-cv-09412-AJN-OTW Document 1-3 Filed 10/10/19 Page 4 of 15




       8.      According to a lawsuit filed in the Southern District of New York, on August 3,

2013, Mr. Anthony Nelson was in the hallway of his building in the Bronx when several officers

from either Police Service Area 8 or the 47th precinct stopped and searched him. Upon Mr.

Nelson’s verbal protestations, the officers arrested him, and one of the officers grabbed Mr.

Nelson by his throat. Mr. Nelson settled his case for $7,500. Nelson v. Edmonds et al., Dkt. No.

16-CV-06138, paragraph 20, available at https://www.documentcloud.org/documents/4923155-

Nelson-v-Edmonds-et-al.

       9.      According to a lawsuit filed in the Southern District of New York, against some

of the same officers involved in Mr. Vito Amalfitano’s case described in paragraph 29 below, on

December 5, 2013, officers from the Public Service Area 4 choked Mr. Alonge Johnson when he

was in the stairwell of a New York City Housing Authority (NYCHA) Building. Mr. Johnson

settled his lawsuit for $50,000. Johnson v. City of New York, 15-CV-4149, paragraph 31,

https://www.documentcloud.org/documents/4920864-Johnson-v-City-of-New-York-et-al.

       10.     According to a lawsuit filed in the Eastern District of New York, on March 15,

2014, Vido Trossi, a Hispanic man, was inside his home on Staten Island when officers from the

120th precinct unlawfully entered and assaulted him, which included choking him. Mr. Trossi

settled his lawsuit for $100,000. Trossi v. City of New York, Docket No. 15-CV-03438,

paragraph 19, available at https://www.documentcloud.org/documents/4920754-Trossi-vs-City-

of-New-York-et-al.

       11.     According to a lawsuit filed in the Eastern District of New York, on March 19,

2014, James Philogene-Bey was pulled over by an unmarked police car, violently dragged from

his car and placed in a chokehold. The case is pending. Philogene-Bey v. New York City Police
     Case 1:19-cv-09412-AJN-OTW Document 1-3 Filed 10/10/19 Page 5 of 15




Commissioner James P. O'Neill et al., Dkt. No. 17-CV-01486, paragraph 36, available at

https://www.documentcloud.org/documents/5379142-Philogene-Bey-v-New-York-City-Police.

       12.     According to a lawsuit filed in the Southern District of New York, on March 26,

2014, Elad Navana and Gilad Talmor were inside a club in Manhattan when they were

approached by several officers from the Midtown North Precinct. Officers assaulted the Mr.

Navana and Mr. Talmor, and when they objected to the abuse, one of the officers put Mr.

Navana in a chokehold. The case was settled for an undisclosed amount. Navana et al. v.

Fitzpatrick et al., Dkt. No. 15-CV-06004, paragraph 23, available at

https://www.documentcloud.org/documents/4921214-Navana-et-al-v-Fitzpatrick-et-al.

       13.     According to a lawsuit filed in the Eastern District of New York, on April 3,

2014, Mr. Martin Golds, and African-American man, was stopped by police officers outside of

his car in the East New York neighborhood of Brooklyn when the officers grabbed him and

choked him. The officers involved were from various units, including the 79th and 20th Precincts

and the Brooklyn North Specialized Unit. Mr. Golds settled his case for $7,000. Golds v. City of

New York et al., Dkt. No. 15-CV-03943, paragraph 40, available at

https://www.documentcloud.org/documents/4920824-Golds-v-City-of-New-York-et-al.

       14.     According to a lawsuit filed in the Southern District of New York, on April 3,

2014, an officer from the NYPD Housing PSA 4 unit approached Mr. Adrian Holliday, asked

what he was drinking, and told him to get against the wall when Mr. Holliday told him that he

was drinking tea. The complaint states that four officers grabbed Mr. Holliday, placed

excessively tight handcuffs on him, and then kicked, choked, and dragged him along the

sidewalk. Mr. Holliday settled his case for $11,000. Holliday v. The City of New York et al.,
     Case 1:19-cv-09412-AJN-OTW Document 1-3 Filed 10/10/19 Page 6 of 15




Dkt. No. 15-CV-02345, paragraph 18, available at

https://www.documentcloud.org/documents/4920619-Holliday-v-The-City-of-New-York-et-al.

       15.     According to a lawsuit filed in the Eastern District of New York, on May 2, 2014,

Mr. Shaquelle Taitt, a Black man, was waiting for a sandwich at a corner store in the Prospect

Lefferts Gardens neighborhood of Brooklyn, when officers from the 71st Precinct entered,

accosted Mr. Taitt, and placed him in a chokehold. The officers arrested Mr. Taitt, wrote that he

was being held on “violations” in their log book, and eventually charged him with Penal Law

Section 240.35 (“on school grounds without permission”). Mr. Taitt settled his civil lawsuit for

$12,500. Taitt v. City of New York et al., Dkt. No. 15-CV-00799, paragraph 16, available at

https://www.documentcloud.org/documents/4920471-Taitt-v-City-of-New-York-et-al.

       16.     According to a lawsuit filed in the Eastern District of New York, on June 16,

2014, Mr. Laurence Taylor was pushing his infant son in a stroller on the sidewalk in the

Bushwick neighborhood of Brooklyn when officers pulled up to the curb in a police vehicle and

began asking Mr. Taylor questions. Officers got out of the car, flipped over the stroller, and

placed Mr. Taylor in a chokehold. His civil case was pending as of July 31, 2019. Taylor et al v.

City of New York et al., Dkt. No. 16-CV-05625, paragraph 18, available at

https://www.documentcloud.org/documents/4923380-Taylor-et-al-v-City-of-New-York-et-al.

       17.     According to a lawsuit filed in the Eastern District of New York, on June 28,

2014, Mr. Horrell Bennett, a Black man, was cleaning up a permitted block party in the

Brownsville neighborhood of Brooklyn when an NYPD officer believed to hold the rank of

sergeant approached Mr. Bennett, asked him to move a lawfully parked motorcycle, and then

grabbed Mr. Bennett in a chokehold, struck him with his fists, and threw him to the ground. Mr.

Bennett settled his lawsuit for $30,000. Bennett et al v. City of New York et al., Dkt. No. 15-CV-
     Case 1:19-cv-09412-AJN-OTW Document 1-3 Filed 10/10/19 Page 7 of 15




05546, paragraph 19, available at https://www.documentcloud.org/documents/4921088-Bennett-

et-al-v-City-of-New-York-et-al.

       18.     According to a lawsuit filed in the Southern District of New York, on the evening

of July 5, 2014, Jadarius Simmons, an African-American man, was sitting on the stoop of his

Harlem apartment with his girlfriend, Malaika Joseph, across the street from a neighbor’s

barbeque. Approximately eight uniformed members of the NYPD approached the barbeque, and

four or five uniformed NYPD officers approached Mr. Simmons and Ms. Joseph and asked for

their identification. After Mr. Simmons asked the officers what the problem was, the officers

pushed Mr. Simmons against a car and placed him in a chokehold. Ms. Joseph and Mr. Simmons

settled their lawsuit for $1,501. Joseph et al. v. City of New York et al., Dkt. No. 15-CV-07704,

paragraph 31, available at https://www.documentcloud.org/documents/4921471-Joseph-et-al-v-

City-of-New-York-et-al.

       19.     According to a lawsuit filed in the Eastern District of New York, on or about July

10, 2014, Mr. Alfonso Williams was in a private residence in the Far Rockaway neighborhood of

Queens when several police officers forcibly entered and placed Mr. Williams in a chokehold

and struck him with multiple blows while he could not breathe. Mr. Williams settled his case for

$25,000. Williams v. City of New York et al., Dkt. No. 15-CV-01367, paragraph 55, available at

https://www.documentcloud.org/documents/4920522-Williams-v-City-of-New-York-et-al.

       20.     According to a lawsuit filed in the Eastern District of New York, on July 12,

2014, Mr. Jonathan Alvarez was lawfully with seven of his friends, most of whom were

teenagers of color, in Forest Park in the Woodhaven neighborhood of Queens when plainclothes

officers approached them. The officers, all from the 102nd Precinct, accused the men of having

weapons, pushed Mr. Alvarez to the ground, grabbed and twisted his arm, choked him while
     Case 1:19-cv-09412-AJN-OTW Document 1-3 Filed 10/10/19 Page 8 of 15




pushing him into an unmarked vehicle. Mr. Alvarez settled his case for $15,000. Alvarez v. The

City of New York et al., Dkt. No. 15-CV-04110, paragraph 29, available at

https://www.documentcloud.org/documents/4920856-Alvarez-v-The-City-of-New-York-et-al.

       21.     According to a lawsuit filed in the Southern District of New York, on July 12,

2014, Mr. Vicenzo Fiorino was stopped and frisked on the street in the Inwood neighborhood of

Manhattan by officers from the 34th precinct. The complaint states that the officers smashed his

face into the wall, tripped him, grabbed him around the neck, and choked him. Mr. Fiorino

settled his lawsuit for $25,001. Fiorino v. The City Of New York , et al., Dkt. No. 15-CV-05435,

paragraph 34, available at https://www.documentcloud.org/documents/4921070-Fiorino-v-The-

City-Of-New-York-et-al.

       22.     According to a lawsuit filed in the Southern District of New York, on July 18,

2014, Mr. David Ekukpe and his friends were in front of Mr. Ekukpe’s residence in the Melrose

neighborhood of the Bronx when several NYPD officers approached the group, searched them,

and directed them to leave the premises. The complaint states that, when Mr. Ekukpe asserted his

right to remain in front of his residence, the officers grabbed and choked Mr. Ekukpe and placed

him under arrest. He settled his civil lawsuit for $200,000. Ekukpe v. City Of New York et al.,

Dkt. No. 16-CV-05412, paragraph 25, available at

https://www.documentcloud.org/documents/4923041-Ekukpe-v-City-Of-New-York-et-al.

       23.     According to a lawsuit filed in the Eastern District of New York, on July 22,

2014, David Jones and Proctor Martin were pulled over in the South Ozone Park neighborhood

of Queens by officers from the 113th precinct. They were assaulted by the officers, choked, and

tased. Mr. Jones and Mr. Proctor settled their lawsuit for $145,000. Jones v. City of New York,
     Case 1:19-cv-09412-AJN-OTW Document 1-3 Filed 10/10/19 Page 9 of 15




15-CV-5230, paragraphs 23-24, available at

https://www.documentcloud.org/documents/4921037-Jones-et-al-v-City-of-New-York-et-al.

        24.     According to a lawsuit filed in the Southern District of New York, on July 27,

2014, Mr. Dytrel Jackson and his friends, all African American men, were gathered at the home

of Madeline Jackson in the Morris Heights neighborhood of the Bronx. An officer placed Mr.

Jackson’s friend, Ryan Owusu, in a chokehold, forced him to the ground, and dragged him

outside. Plaintiffs settled this lawsuit for $85,500. Jackson et al. v. Skehill et al., Dkt. No. 15-

CV-04987, paragraph 72, available at https://www.documentcloud.org/documents/4920998-

Jackson-et-al-v-Skehill-et-al.

        25.     According to a lawsuit filed in the Eastern District of New York, on or about

September 11, 2014, Mr. Steven Trusty, an African-American man, was returning to his

NYCHA apartment building in Downtown Brooklyn when he was approached by a plainclothes

officer who asked for Mr. Trusty’s identification. When Mr. Trusty asked for his identification

back, the officer threw him against the wall and choked him. Mr. Trusty settled his case for

$12,000. Trusty v. The City of New York et al., Dkt. No. 16-CV-01155, Paragraph 31, available

at https://www.documentcloud.org/documents/4923412-Trusty-v-The-City-of-New-York-et-al.

        26.     According to a lawsuit filed in the Eastern District of New York, on September

28, 2014, Mr. Travis Bynoe, an African-American man, was approached by two uniformed

police officers on the street of his East New York neighborhood. The complaint states that the

officers told Mr. Bynoe to “get off the block,” and when Mr. Bynoe began recording the incident

on his phone, the officers surrounded him and began punching and choking him. Mr. Bynoe

settled his lawsuit for $25,000. Bynoe v. City of New York et al., Dkt. No. 15-CV-07319,
    Case 1:19-cv-09412-AJN-OTW Document 1-3 Filed 10/10/19 Page 10 of 15




paragraph 31, available at https://www.documentcloud.org/documents/4921434-Bynoe-v-City-

of-New-York-et-al.

       27.     According to a lawsuit filed in the Eastern District of New York, on September

29, 2014, officers from the 77th precinct in Brooklyn put Nicholas John, an African American

man, in a chokehold during an unlawful arrest in the Crown Heights neighborhood of Brooklyn.

Mr. John settled his case for $55,000. John v. City of New York, 15-CV-4882, paragraph 26,

available at https://www.documentcloud.org/documents/4920977-John-v-The-City-of-New-

York-et-al

       28.     According to a lawsuit filed in the Eastern District of New York, on October 1,

2014, Mr. Theodore Cole, an African-American man, was approached by officers from the 67th

precinct as he pulled into his driveway in Brooklyn. Officers arrested Mr. Cole and forcibly

wrestled him to the ground, placing him in a chokehold. Mr. Cole settled his lawsuit for $18,000.

Cole v. Berk et al., Dkt. No.16-CV-03363, paragraph 18, available at

https://www.documentcloud.org/documents/4922938-Cole-v-Berk-et-al.

       29.     According to a lawsuit filed in the Southern District of New York, on January 10,

2015, Vito Amalfitano was choked by plainclothes officers from the Public Service Area 4 in

Staten Island, including some of the same officers who used a chokehold against Mr. Alonge

Johnson in the case described in paragraph 9 above, including Eric Dym (who was promoted to

lieutenant in 2015) and Robert Mui. Mr. Amalfitano settled his case for $178,000. Amalfitano v

Dym, Dkt. No. 15-CV-09100, paragraph 30, available at

https://www.documentcloud.org/documents/4921593-Amalfitano-v-Dym-et-al

       30.     According to a lawsuit filed in the Southern District of New York, on March 14,

2015, Jesus DeSoto, Sr. and Jesus DeSoto, Jr., were exiting a Latin club in Washington Heights
    Case 1:19-cv-09412-AJN-OTW Document 1-3 Filed 10/10/19 Page 11 of 15




when they observed a fight near the club entrance and officers arriving. Officers pepper sprayed

the crowd indiscriminately and then placed Mr. DeSoto, Jr. in a chokehold with a baton,

violently pushed him to the ground, and kicked him in the head. The DeSotos settled their case

for $30,000. DeSoto et al. v. New York et al, Dkt. No. 16-CV-06829, paragraph 17, available at

https://www.documentcloud.org/documents/4923234-Desoto-et-al-v-New-York-et-al.

       31.      According to a lawsuit filed in the Southern District of New York, on June 8,

2015, Mr. Jamal Shand, a Black man, was sitting on the steps of his family’s apartment building

in Manhattan observing a police investigation of a possible shooting when an officer from the

32nd precinct approached him to ask for information on the possible shooting. When Mr. Shand

could not provide the officer with information, the officer proceeded to verbally abuse Mr.

Shand, follow him down the street and seize him from behind by placing him in a chokehold.

Mr. Shand settled his case for $25,000. Shand v. Menedez et al., Dkt. No. 16-CV-03950,

paragraph 64, available at https://www.documentcloud.org/documents/4922875-Shand-v-

Mendez-et-al.

       32.      According to a lawsuit filed in the Southern District of New York, on August 10,

2015, Mr. John R. Aponte was at his home on Staten Island when he was put in a chokehold,

slammed against the wall, and strangled by an officer from the 122nd precinct. This case was

pending as of July 31, 2019. Aponte v. Kanbur, Dkt. No. 16-CV-00167, Section D, “Facts”

available at https://www.documentcloud.org/documents/4921708-Aponte-v-Kanbur.

       33.      According to a lawsuit filed in the Southern District of New York, on September

1, 2015, Mr. James Rolkiewicz was sitting on a stoop having an asthma attack when he was

approached by officers from the Midtown South and 6th Precincts. The officers verbally abused

Mr. Rolkiewicz by calling him a “fucking faggot”, brutally handled, punched, kicked, and placed
    Case 1:19-cv-09412-AJN-OTW Document 1-3 Filed 10/10/19 Page 12 of 15




him in a chokehold until Mr. Rolkiewicz lost consciousness. This case was pending as of July

31, 2019. Rolkiewicz v. The City Of New York et al., Dkt. No. 16-CV-06771, paragraph 25,

available at https://www.documentcloud.org/documents/4923229-Rolkiewicz-v-The-City-Of-

New-York-et-al.

       34.     According to a lawsuit filed in the Southern District of New York, on October 22,

2015, Mr. Alberto Telleria-Piadozo was lawfully on the street in the Hamilton Heights

neighborhood of Manhattan when two officers from the 32nd Precinct jumped out of an

unmarked vehicle, charged at Mr. Telleria-Piadozo, tackled him, punched him, banged his head

against the ground, and then choked him while he screamed. Mr. Telleria-Piadozo settled his

civil case for $4,000. Telleria-Piadozo v. City Of New York et al., Dkt. No. 16-CV-01081,

paragraph 10, available at https://www.documentcloud.org/documents/4922037-Telleria-

Piadozo-v-City-Of-New-York-et-al.

       35.     According to a lawsuit filed in the Southern District of New York, on October 25,

2015, three officers from the Midtown North Precinct approached Mr. Yi Bin Mu near Columbus

Circle Park, when one of the officers pushed Mr. Mu to the ground and used a chokehold against

Mr. Mu’s throat. This case was pending as of July 31, 2019. Mu v. City of New York et al., Dkt.

No. 17-CV-00452, paragraph 27, available at

https://www.documentcloud.org/documents/4923590-Mu-v-CITY-OF-NEW-YORK-et-al.

       36.     According to a lawsuit filed in the Southern District of New York, on November

3, 2015, Joey Fernandez was at his home in the Morrisania neighborhood of the Bronx when

officers responded to an EMS call related to an accident in his home. A plainclothes officer put

Mr. Fernandez in a chokehold while arresting him. The case was pending as of July 31, 2019.

Fernandez et al v. City Of New York, et al., Dkt. No. 17-CV-00789, paragraph 40, available at
      Case 1:19-cv-09412-AJN-OTW Document 1-3 Filed 10/10/19 Page 13 of 15




https://www.documentcloud.org/documents/4924789-Fernandez-et-al-v-City-Of-New-York-et-

al.

        37.    According to a lawsuit filed in the Eastern District of New York, on February 10,

2016, Donovan Rowe was in the lobby of his own apartment building in the Bedford-Stuyvesant

neighborhood of Brooklyn when officers from the 79th precinct demanded his identification,

ordered him to stand against the wall, then threw him violently to the ground and handcuffed

him. One of the officers choked Mr. Rowe by placing his hands around Mr. Rowe’s neck and

squeezing. Mr. Rowe settled his lawsuit for $47,000. Rowe et al v. Shattuck et al., Dkt. No. 17-

CV-00526, paragraph 39, available at https://www.documentcloud.org/documents/4925161-

Rowe-et-al-v-Shattuck-et-al.

        38.    According to a lawsuit filed in the Southern District of New York, sometime prior

to December 15, 2016, Yvonne Rosado was at her apartment in the Fordham Heights

neighborhood of the Bronx when an officer from the 46th Precinct shot her dog, pushed her onto

the stairs outside her apartment, and placed her in a chokehold. Ms. Rosado settled her lawsuit

for $35,000. Rosado v. The City of New York et al., Dkt. No. 16-CV-09695, paragraph 2,

available at https://www.documentcloud.org/documents/5379097-Rosado-v-The-City-of-New-

York-et-al.

        39.    According to a lawsuit filed in the Eastern District of New York, on June 2, 2017,

Mr. Peter Martin was placed in a chokehold and arrested by an officer as he was exiting Citi

Field with friends after a Mets game. Martin v. The City of New York, et al., Dkt. No. 18-CV-

03241, paragraph 20, https://www.documentcloud.org/documents/6420594-Martin-v-City-of-

New-York.html.
    Case 1:19-cv-09412-AJN-OTW Document 1-3 Filed 10/10/19 Page 14 of 15




       40.     According to a report by Buzzfeed News, on a winter afternoon in 2015, an

eleven-year old Latina girl was grabbed, put in a chokehold, and thrown to the ground by NYPD

Lieutenant Paul Gaglio. Surveillance video evidence directly contradicted Gaglio’s testimony, in

which he denied using a chokehold and throwing the girl to the ground. Despite the use of a

chokehold and lying under oath, two offenses that can lead to dismissal, Lt. Gaglio “suffered no

penalty whatsoever.” Buzzfeed obtained documents showing that, “in August 2016, the NYPD

secretly declined to punish the lieutenant, determining he had not used excessive force. Then-

commissioner Bill Bratton went the extra step of shutting down an internal examination of the

officer’s actions, sparing Gaglio from standing trial in front of the department’s in-house

tribunal.” Kendall Taggart & Mike Hayes, The Cop Said He “Slipped.” The Video Shows Him

Forcing an 11-Year-Old Girl to the Ground. He Wasn’t Punished, BUZZFEED NEWS (Oct. 29,

2018), https://www.buzzfeednews.com/article/kendalltaggart/nypd-paul-gaglio-bill-bratton-

punishment.

       41.     According to a report by the New York Daily News, on August 27, 2016, Mr.

Lakee McKinney, a seventeen year old at the time, was approached by two plainclothes police

officers in the Bedford-Stuyvesant neighborhood of Brooklyn. One of the officers placed the

teenager in a chokehold for up to thirty seconds. Photographs taken at the 79th precinct document

bruises to Mr. McKinney’s neck and face. At the time of the news report, Mr. McKinney had

filed a complaint with the Civilian Complaint Review Board (CCRB), which was pending a

decision by an administrative judge. A lawyer for the CCRB recommended that the judge find

the officer guilty and that the officer be disciplined by losing more than three weeks of paid

vacation. Ellen Moynihan & Rocco Parascandola, A simple stop-and-frisk or a banned

chokehold? A gun tip in Brooklyn lands a cop in the NYPD trial room, N.Y. DAILY NEWS (Feb.
    Case 1:19-cv-09412-AJN-OTW Document 1-3 Filed 10/10/19 Page 15 of 15




25, 2019), https://www.nydailynews.com/new-york/nyc-crime/ny-metro-chokehold-allegation-

brooklyn-nypd-trial-room-20190222-story.html.
